DETAILED ACTION
Response to Arguments
Applicant's arguments filed 24 March 2021 have been fully considered but they are not persuasive. Claims 1 and 3-7 stand rejected under 35 U.S.C. 103 as being unpatentable over Izatt'846 in view of either Balicki’150 or Brennan’331. Claim 2 stands rejected under 35 U.S.C. 103 as being unpatentable over Izatt'846 in view of either Balicki’150 or Brennan’331 as applied to claim 1 above, and further in view of Mohr’967. Claim 8 stands rejected under 35 U.S.C. 103 as being unpatentable over Izatt'846 in view of either Balicki’150 or Brennan’331 as applied to claim 1 above, and further in view of Ahmed’153.
Applicant’s principal argument is similar to that already addressed in the Final Office Action filed 4 August 2020. In particular, Applicant asserts that Izatt’846, either by itself or combined with any of the other applied references, does not teach the limitation of “identifying a control action by associating [the] motion pattern as a three-dimensional control input and the temporal spatial information of the surgical tool”, again asserting that this limitation indicates 3D gesture disambiguation. As was pointed out in the 4 August 2020 Office action, the concept of gesture-based control appears to be narrower than what is actually claimed, and a proper BRI would allow for a broader interpretation under which Izatt’846 itself would reasonably read on using the 3D tracking of the tool to provide a control input to the system. Nonetheless, and as before to specifically address the intended scope of the claim despite its differences from a proper BRI of the claim, Balicki expressly and explicitly relates to 3D tracking of a surgical tool to provide gesture recognition that translates into control signals for the system. E.g. Balicki’150 states at [0024] that gesture recognition .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1 and 3-7 stand rejected under 35 U.S.C. 103 as being unpatentable over Izatt et al. (US 2012/0184846, hereinafter Izatt'846) in view of either Balicki et al. (US 2012/0226150 A1, hereinafter Balicki’150) or Brennan et al. (US 2011/0282331 A1, hereinafter Brennan’331).
Regarding claim 1, Izatt'846 discloses a method for controlling a surgical system (e.g. title; abstract; paragraph [0003]; Fig. 8) comprising: starting a surgical tool control mode (e.g. paragraphs [0054], [0061], [0065]); tracking a surgical tool to obtain a three-dimensional motion pattern of the surgical tool (e.g. paragraphs [0009], [0012], [0036], [0053], [0054], [0062]-[0066] and [0071] describe acquisition of a complete 3D volumetric image); processing the three-dimensional motion pattern of the surgical tool to obtain a temporal spatial information of the surgical tool (e.g. paragraphs [0012], [0048]-[0051], [0056]-[0060]); identifying a control action by associating the three-dimensional control input unit and the three-dimensional temporal spatial information of the surgical tool, and applying a corresponding control command to the surgical system (e.g. paragraphs [0049], [0061], [0080]).
Izatt’846 appears to disclose wherein a control action is identified by associating a motion pattern as a control input and the temporal spatial information of the surgical tool (e.g. paragraph [0012] - “adaptive sampling of the field of view…filling in missing information when tool movement reveals a previously unsampled region…”). Alternatively, Izatt’846 at least clearly discloses detailed tracking of the tool location and orientation in conjunction with optimization of system operation and imaging as cited 
Regarding the limitation that the tracking be performed using a first tracking unit and a second tracking unit, wherein the first and second tracking units are both video-based tracking units, Izatt’846 does appear to disclose tracking using multiple tracking units wherein at least one of the tracking units comprises a camera for acquiring video-based information (e.g. paragraphs [0012], [0016], [0048], [0054], [0055], [0058], [0064]-[0066] and [0069] describe using OCT scanning in conjunction and synchronized with a video camera), but does not expressly disclose wherein both of the tracking units are video-based tracking units. In the same field of endeavor, Balicki’150 teaches a visual tool tracking system usable with any instrument that is visible in the surgical video field of view (e.g. paragraph [0022]) in which tool position tracking is enhanced and gesture recognition is included (e.g. paragraph [0024]) by utilizing multiple imaging probes (i.e. a 
Regarding claim 3, Izatt'846 discloses further providing an instruction to move the surgical tool away from a tissue (e.g. paragraph [0078]).
Regarding claims 4 and 5, Izatt'846 discloses further providing an indication that the corresponding control command has been executed, and informing a status of the surgical system (e.g. paragraphs [0015], [0076]-[0078]).
Regarding claims 6 and 7 Izatt'846 discloses tracking the surgical tool after applying the corresponding control command as well as when the control command is not confirmed (e.g. Fig. 8 showing reiterative and repeated tracking; paragraphs [0062], [0065], [0074]; claims 37 and 54).

Claim 2 stands rejected under 35 U.S.C. 103 as being unpatentable over Izatt'846 in view of either Balicki’150 or Brennan’331 as applied to claim 1 above, and further in view of Mohr et al. (US 2013/0217967, hereinafter Mohr’967).
Regarding claim 2, Izatt'846 as modified discloses the invention substantially as claimed, but does not expressly disclose the method further comprising resetting or canceling the surgical tool control mode. In the same problem-solving area, Mohr’967 teaches that it is known to provide a system wherein a user can reset or cancel a function or use of the system if any settings are undesirable to the user (e.g. paragraphs [0136], [0222]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Izatt'846, with the ability to reset or cancel functions of the system such as the tracking as taught by Mohr’967, since such a modification would provide the predictable results of allowing a user to cancel a function or reset a process if any system settings or outcomes are undesirable to the user.

Claim 8 stands rejected under 35 U.S.C. 103 as being unpatentable over Izatt'846 in view of either Balicki’150 or Brennan’331 as applied to claim 1 above, and further in view of Ahmed et al. (US 7,493,153, hereinafter Ahmed’153).
Regarding claim 8, Izatt'846 as modified discloses the invention substantially as claimed including indication that the surgical tool is proximate a tissue as cited above, but does not expressly disclose wherein the indication is a display in a virtual graphic user interface. In the same problem-solving area, Ahmed’153 teaches a microscope .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. In particular US 2015/0164687 to Kashani et al.; US 2014/0307078 to Charles et al.; US 2014/02201822 to Ehlers et al.; US 2014/0094968 to Taylor et al.; US 2012/0226150 to Balicki et al.; and US 2011/0282331 and US 2010/0228119 each to Brennan et al. are considered to disclose a surgical system .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A FLORY whose telephone number is (571)270-5305.  The examiner can normally be reached on Monday-Friday 9am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571)272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER A FLORY/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
19 May 2021